Citation Nr: 1748844	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  07-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1977 to March 1998.  The Veteran also had service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In pertinent part, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned an evaluation of 10 percent, effective July 2, 2005.  

In a July 2007 rating decision, the RO granted an earlier effective date of April 1, 1998 for the grant of service connection for degenerative arthritis of the lumbar spine.  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.

The Board remanded this matter in November 2010 and December 2016 for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.

2.  The preponderance of the evidence is against a finding that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The preponderance of the evidence is against a finding that the Veteran experienced incapacitating episodes of Intervertebral Disc Syndrome requiring a prescription for bed rest.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 4.3; 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter in February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

On appeal after the prior remand, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The spine is rated under 38 C.F.R. § 4.71a , DCs 5235-5243 according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Schedular disability ratings are assigned for the spine from 100 percent to 10 percent according to the formulas as follows:

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula, a 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Under the General Formula, A 30 percent rating contemplates forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Alternatively, under the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Under the General Formula, a 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Alternatively, under the IVDS Formula, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Analysis: Rating Degenerative Arthritis of the Lumbar Spine

The Veteran currently has a disability rating of 10 percent for his service-connected degenerative arthritis of the lumbar spine.  On appeal, neither the Veteran nor his representative have set forth a specific contention identifying a basis for a higher rating with citation to applicable rating criteria and supporting evidence.  Nevertheless, the Board will consider whether the evidence supports a higher rating.

In this case, the Veteran was afforded many VA examinations, which consistently demonstrated that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.  The examiners did not find that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  They did not find that the Veteran experienced incapacitating episodes of Intervertebral Disc Syndrome requiring a prescription for bed rest.  There was no competent medical opinion of record supporting a finding that the Veteran's disability picture for his back disability more nearly approximated a 20 percent or higher rating under either the General Formula or IVDS formula.  Therefore, the Veteran's claim to a higher rating of at least 20 percent under applicable rating criteria for his back disability was denied by the Agency of Original Jurisdiction (AOJ).

However, as the Board noted in its December 2016 remand order, the prior VA examinations did not adequately assess the Veteran's flare-ups of pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  As such, the Veteran was afforded a new VA examination on remand in June 2017.  

The Board finds that the June 2017 VA spine examiner addressed the Mitchell and DeLuca requirements by assessing the Veteran's functional limitations considering flare-ups, pain, and any additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  Even considering all of these factors, the VA examination demonstrated that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.  The June 2017 VA spine examiner did not find that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner considered the Veteran's statements about immobilizing pain but found no radiculopathy or other neurological abnormalities associated with the Veteran's back disability.  The examiner noted that the Veteran regularly used a brace.  

While the Board considered that the Veteran has stated that he experiences immobilizing episodes of pain that may cause him to seek bed rest for days and miss work, the VA examiners did not find that the Veteran experienced incapacitating episodes of Intervertebral Disc Syndrome requiring a prescription for bed rest.  See, e.g., June 2017 VA spine examination.  The Board finds that while the Veteran is competent to report severe pain, he lacks the medical training and specialization necessary to diagnose and prescribe treatment for a back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board notes there are no clinical findings of record contradicting those of the June 2017 VA examiner, and there are no specific contentions from the Veteran or his representative on appeal that the June 2017 examination was inadequate.  Therefore, the Board finds that Veteran's claim for a higher rating of at least 20 percent under applicable rating criteria for his back disability must be denied as the preponderance of the evidence shows that the Veteran's disability picture for his back disability more nearly approximates a 10 percent rating.  See supra Rating Principles.  


Total Disability Based Upon Individual Unemployability

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. 

At his April 2010 hearing, the Veteran testified that he was unemployed at the time because his company closed.  He indicated that while he has some physical difficulties associated with his back disability and other service-connected disabilities, he was still able to perform work as a financial advisor because the physical demands were not imposing.  He indicated that he would seek administrative work.  Recent records indicate that the Veteran is currently working, and there is no evidence of record or contention indicating that the Veteran's work is not substantial gainful employment.  See, e.g., June 2017 VA spine examination.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his back disability, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine is denied.  





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


